                              IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


    UNITED STATES OF AMERICA                          §
                                                      §
    VS.                                               § CASE NUMBER 4:18CR232
                                                      §
    JOHN PURSER (1)                                   §


           ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

              The court referred this matter to the United States Magistrate Judge Christine A. Nowak

    pursuant to 28 U.S.C. §636(b) and Local Rules for the United States District Court for the Eastern

    District of Texas to determine competency. Judge Nowak conducted a hearing in the form and

    manner prescribed by 18 U.S.C. § 4247(d) and issued her Report and Recommendation on the

    Defendant’s competency to proceed to sentencing. The magistrate judge recommended that

    the Court find Defendant competent to proceed because he understands the nature and

    consequences of the proceedings against him and is able to assist in his defense. See 18 U.S.C.

    § 4241.

           The parties have not objected to the magistrate judge’s findings. The court ORDERS that

    the Report and Recommendation of United States Magistrate Judge Christine A. Nowak
.
    are ADOPTED.

           It is further ORDERED that in accordance with the Defendant’s competency to proceed to

    sentencing, the Court finds the Defendant is competent.

          SIGNED this 30th day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
